DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5 and 7-18.

Applicant’s arguments, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Upon further consideration, however, new ground(s) of rejection, are made as presented hereinunder. The delay in prosecution is regretted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low” in “low molecular weight linear or branched alkane” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what molecular weight of linear or branched alkane is considered by the claim to be “low” such that one of ordinary skill in the art would know whether a particular linear or branched alkane infringes on the claimed linear or branched alkane. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0192393, Jun. 27, 2019) (of record).
Chen et al. disclose a skin-brightening cosmetic composition including an oxidizing agent and at least one fatty compound present in an amount of about 30% or more, by weight, based on the weight of the composition. The oxidizing agent is selected from hydrogen peroxide, urea peroxide, carbamide peroxide, PVP hydrogen peroxide (a complex of polyvinylpyrrolidone and hydrogen peroxide), and combinations of these (¶ [0006]).  In some particular embodiments, the skin-brightening cosmetic composition includes an oxidizing agent from about 1 to about 4 wt. % and from about 30 to about 60 wt. % of at least one fatty compound (¶ [0007]). Suitable fatty compounds include octyldodecanol (¶ [0030]). The composition is free of an alkaline activator, which means that the composition does not include use of a component such as ammonia or persulfate components for purposes of activating the oxidizing agent (¶ [0016]). The composition is applied to skin once per week (¶ [0076]). In some embodiments, the composition includes at least one surfactant. The at least one surfactant includes monoxyalkylenated or polyoxyalkylenated nonionic surfactants, monoglycerolated or polyglycerolated nonionic surfactants, alkylpolyglycoside nonionic surfactants, or combinations thereof (¶ [0044]). Suitable surfactants include steareth-2 (¶ [0049]). In some embodiments, one or more other components, such as chelating agents can be present in the composition. Suitable chelating agents include tetrasodium pyrophosphate (i.e. oxidizing agent stabilizer) (¶ [0057]). In some embodiments, one or more other components, such as polymers can be present in the composition. Suitable polymers include fatty acid amides and cellulose-based thickeners (¶ [0054]). In some embodiments, one or more other components, such as preservatives can be present in the composition. Suitable preservatives include sodium salicylate (¶ [0064]). The composition may comprise about 1 to about 70% by weight of water (¶ [0040]). 
	The prior art discloses a composition comprising an oxidizing agent and octyldodecanol (i.e. fatty compound having a molecular weight of less than about 400 g/mol). Together this would provide a composition as claimed instantly.
	The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 (I)(A). 
	In regards to instant claims 1, 3 and 17-19 reciting wherein the composition can accelerate skin rejuvenation, reduce skin pore size appearance and casual sebum, improve skin tone evenness and radiance, improve overall skin appearance, and provide exfoliation of the skin, the composition of Chen et al. comprises substantially the same components as the claimed invention. Therefore, one of ordinary skill in the art would have reasonably expected the composition of Chen et al. to accelerate skin rejuvenation, reduce skin pore size appearance and casual sebum, improve skin tone evenness and radiance, improve overall skin appearance, and provide exfoliation of the skin when applied to skin like the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, 13, 14, 16, 20, 21, 24, 26 and 27 of U.S. Patent No. 11,241,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite a specific oxidizing agent and C13-15 alkane) and thus read on the instant claims. In regards to the pending claims reciting wherein the composition can accelerate skin rejuvenation, reduce skin pore size appearance and casual sebum, improve skin tone evenness and radiance, improve overall skin appearance, and provides exfoliation of the skin, the composition of the patented claims comprise substantially the same components as the composition of the pending claims. Therefore, one of ordinary skill in the art would have reasonably expected the composition of the patented claims to accelerate skin rejuvenation, reduce skin pore size appearance and casual sebum, improve skin tone evenness and radiance, improve overall skin appearance, and provide exfoliation of the skin when applied to skin like the composition of the pending claims.


Conclusion
Claims 1-5 and 7-18 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612